Judiciary  |  Opinions
	
	
	
	
    	



	

	
	

	
	
	
	
	
	
	


		
		
	



















 





					
	
	
	 	




	Skip to Content
		



	Follow us on Twitter
	Follow us on Facebook
	Follow us on Youtube
 



General Information 

General Information
Contact Information
Pay Traffic Fines Online
Scam Alerts
Job Opportunities
Hawaii Courts Mobile App
Jury Service
Judiciary Overview
Court Administration
Business with Judiciary
Sealing Court Records


News & Reports 

News & Reports
Press Releases
Legislative Update
Reports
In the Media
Oral Arguments
Media Guidelines
Speeches
Judicial Financial Disclosure Statements


Self-Help 

Self-Help
Court Forms
Pay Traffic Fines Online
Collections Agency (MSB)
Victim Services
Request Court Records
Traffic Cases
Self-Help Centers
Protective Orders
Mortgage Foreclosure
Sealing Court Records
Small Claims
Regular Claims
Divorce
Landlord-Tenant Claims
Tips on Going to Court


Services 

Services
ADA
Court Interpreting
Language Assistance
Law Library
Mediation/ADR
Children’s Justice Centers
Victim Services
Volunteer Court Navigators at Maui District Court
Volunteer Settlement Master Process
Vehicle Tracker


Courts 

Courts
Supreme Court
Intermediate Court of Appeals
Circuit Court
District Court
Family Court
Land and Tax Appeal Courts
Administrative Adjudication
Commission on Judicial Conduct
Judicial Performance Reviews
Judicial Selection Commission
Judicial Financial Disclosure Statements


Legal References 

Legal References
Search Court Records
Proposed Rule Changes
Supreme Court Various Orders
Opinions and Orders
Court Rules
Internet Resources


Community Outreach 

Community Outreach
Courts in the Community
Civic Education
Volunteer Opportunities
Judiciary History Center
Divorce Law Seminar
Court Tours


Special Projects & Events 

Special Projects & Events
Appellate Pro Bono Program
Courts in the Community
Criminal Pretrial Task Force
DWI Court
Environmental Court
Girls Court
Hawaii Courts Mobile App
HOPE Probation
Kona Judiciary Complex Project
Mental Health Court
STAE (Steps to Avoid Eviction)
Veterans Treatment Court


 

Home
For Public 

Contact Information
Pay Traffic Fines Online
Court Forms
Scam Alerts
Bar Examination Results
Divorce Law Seminar
Press Releases
Volunteer
Volunteer Court Navigators at Maui District Court
Child Custody Evaluators Registry
Judicial Performance Reviews
Judicial Financial Disclosure Statements
Feedback Form


For Litigants 

Court Forms
Pay Fines
Search Court Records
Law Library
Internet Legal Resources
Attorney Information
Billingual Attorneys
Child Custody Evaluators Registry
Feedback Form


For Attorneys 

General Information
Civil JEFS Info Page
Efiling
Bar Application
Billingual Attorneys
Oral Arguments
Jury Instructions
Membership Status
Continuing Legal Education
Hawaii Lawyers’ Fund
Hawaii State Bar Association
Office of Disciplinary Counsel
Child Custody Evaluators Registry
Feedback Form


For Jurors 

Jury Service Information
Court Information
Contact Information
Feedback Form


For Media 

Media Guidelines
Press Releases
Search Court Records
Contact Information
Opinions and Orders
Judicial Performance Reviews
Judicial Financial Disclosure Statements
Facilities Use Application


Language Access 

Language Assistance Policy
Language Access Services
List of Interpreters
Request a Court Interpreter
Sign Language Interpreters
Use a Court Interpreter
Become a Court Interpreter
Contact Information


ADA 

ADA Accommodations
Request an Accommodation
Sign Language Interpreters
Service Animals
Contact Information


Access to Justice 

Access to Justice Commission
Access to Justice Initiatives
Appellate Pro Bono Program
Access to Justice Rooms
Hawaii Self-Help Interactive Forms
Hawaii Legal Services Portal
Hawaii Online Pro Bono
Judiciary’s 20/20 Vision
Small Claims Court Q&A
Volunteer Court Navigators at Maui District Court


Contact Us
 





Home » Hawaii Appellate Court Opinions and Orders » Opinions


COVID-19 & the COURTS: FOR UPDATES, CLICK HERE 



Opinions			 
			
For 2009 and older, Case Number link will display content as an html page. PDF link will display a scanned image with file date stamp and judicial signatures. Beginning in 2010, Case Number link will display a scanned image with file date stamp and judicial signatures. ADA link will display an accessible file compatible with online reader devices. Click here to view Opinions and Orders from 1998 to 2009.






Date
Ct.
Case Number
Case Name
Appealed From
Reporter Citation




April 22, 2020
S.Ct
SCWC-XX-XXXXXXX [ADA]
State v. Malave (Amended Opinion).  ICA s.d.o., filed 05/29/2019 [ada], 144 Haw. 386. Application for Writ of Certiorari, filed 08/06/2019.  S.Ct. Order Accepting Application for Writ of Certiorari, filed 09/27/2019 [ada].  S.Ct. Opinion, filed 04/20/2020.

Family Court, 1st Circuit



April 22, 2020
S.Ct
SCWC-XX-XXXXXXX [ADA]
State v. Martin. ICA s.d.o., filed 03/29/2019. ICA Amended s.d.o., filed 03/29/2019 [ada], 144 Haw. 153.  Application for Writ of Certiorari, filed 08/07/2019.  S.Ct. Order Accepting Application for Writ of Certiorari, filed 09/18/2019 [ada].

Circuit Court, 3rd Circuit



April 22, 2020
ICA
CAAP-XX-XXXXXXX [ADA]
Pennymac Loan Services, LLC v. Ortega (Order Granting April 3, 2020 Motion to Dismiss Appeal for Lack Appellate Jurisdiction).

Circuit Court, 1st Circuit



April 22, 2020
ICA
CAAP-XX-XXXXXXX [ADA]
HSBC Bank USA v. Bonilla (Order Approving Stipulation to Dismiss Appeal).

Circuit Court, 2nd Circuit



April 22, 2020
S.Ct
SCWC-XX-XXXXXXX [ADA]
State v. Silva (Order Rejecting Application for Writ of Certiorari). ICA s.d.o., filed 11/29/2019 [ada], 145 Haw. 299. Application for Writ of Certiorari, filed 02/24/2020.

Circuit Court, 1st Circuit



April 21, 2020
ICA
CAAP-XX-XXXXXXX [ADA]
State v. Safadago (mem.op., vacated and remanded).

Circuit Court, 5th Circuit



April 21, 2020
ICA
CAAP-XX-XXXXXXX [ADA]
Skahan v. Stutts Construction Company (Order Denying the April 13, 2020 Motion for Reconsideration and Dismissing the April 14, 2020 Motion for Reconsideration). ICA Order Dismissing the Appeal, filed 03/14/2017 [ada]. Appellant’s Motion for Reconsideration of the Order Dismissing the Appeal dated March 14, 2017, filed 03/17/2017.  ICA Order Granting the March 17, 2017 Motion for Reconsideration, filed 04/03/2017 [ada]. ICA s.d.o., filed 04/01/2020 [ada]. Motion for Reconsideration, filed 04/13/2020 [ada]. Motion for Reconsideration, filed 04/14/2020. Motion for Reconsideration, filed 04/21/2020.

Labor and Industrial Relations Appeals Board



April 21, 2020
ICA
CAAP-XX-XXXXXXX [ADA]
Ally Bank v. Hochroth (s.d.o., vacated and remanded). Consolidated with CAAP-XX-XXXXXXX.

Circuit Court, 1st Circuit



April 20, 2020
S.Ct
SCWC-XX-XXXXXXX [ADA]
State v. Semes (Order Accepting Application for Writ of Certiorari).   ICA s.d.o., filed 12/06/2019 [ada], 145 Haw. 442.  Application for Writ of Certiorari, filed 03/09/2020.

Circuit Court, 2nd Circuit



April 20, 2020
S.Ct
SCPW-XX-XXXXXXX [ADA]
Ogeone v. Crabtree (Order Denying Petition for Writ of Mandamus). Petition for Writ of Mandamus, filed 03/23/2020.

Original Proceeding



April 20, 2020
S.Ct
SCWC-XX-XXXXXXX [ADA]
Eckard Brandes, Inc. v. Department of Labor and Industrial Relations. ICA Order Dismissing Appellate Court Case Number CAAP-XX-XXXXXXX for Lack of Appellate Jurisdiction, filed 05/21/2019 [ada].  Application for Writ of Certiorari, filed 07/19/2019.  S.Ct. Order Accepting Application for Writ of Certiorari, filed 08/29/2019 [ada].

Circuit Court, 1st Circuit



April 20, 2020
S.Ct
SCWC-XX-XXXXXXX [ADA]
State v. Malave. ICA s.d.o., filed 05/29/2019 [ada], 144 Haw. 386. Application for Writ of Certiorari, filed 08/06/2019.  S.Ct. Order Accepting Application for Writ of Certiorari, filed 09/27/2019 [ada].  S.Ct. Amended Opinion, filed 04/22/2020 [ada].

Family Court, 1st Circuit



April 17, 2020
ICA
CAAP-XX-XXXXXXX [ADA]
Galolo v. Galolo (Order Granting Motion to Dismiss Appeal).

Family Court, 1st Circuit



April 17, 2020
ICA
CAAP-XX-XXXXXXX [ADA]
Alameda v. Politano (Order Granting Motion to Dismiss Appeal).

Circuit Court, 1st Circuit



April 17, 2020
ICA
CAAP-XX-XXXXXXX [ADA]
Choi v. Victoria’s Secret Stores, LLC (Order Granting Motion to Dismiss Appeal).

Circuit Court, 1st Circuit



April 17, 2020
ICA
CAAP-XX-XXXXXXX [ADA]
Hawaii Medical Service Association v. Nitta (Order Approving Stipulation to Dismiss Appeal).

Circuit Court, 3rd Circuit



April 17, 2020
ICA
CAAP-XX-XXXXXXX [ADA]
Umayam v. Sutter Health Pacific (Order Granting Motion to Dismiss Appeal).

Labor and Industrial Relations Appeals Board



April 17, 2020
ICA
CAAP-XX-XXXXXXX [ADA]
HSBC Bank USA v. McMillan (Order Granting February 21, 2020 Motion to Dismiss Appeal for Lack of Appellate Jurisdiction).

Circuit Court, 2nd Circuit



April 17, 2020
ICA
CAAP-XX-XXXXXXX [ADA]
NH v. SK (Order Granting February 13, 2020 Motion to Determine Jurisdiction and Dismissing Appeal for Lack of Appellate Jurisdiction).

Family Court, 5th Circuit



April 17, 2020
S.Ct
SCWC-XX-XXXXXXX [ADA]
DL v. CL. ICA s.d.o., filed 02/28/2019 [ada], 144 Haw. 66. Motion for Reconsideration, filed 03/11/2019. ICA Order Denying Motion for Reconsideration, filed 03/15/2019 [ada]. Application for Writ of Certiorari, filed 06/27/2019.  S.Ct. Order Accepting Application for Writ of Certiorari, filed 08/06/2019 [ada].

Family Court, 1st Circuit



April 17, 2020
ICA
CAAP-XX-XXXXXXX [ADA]
Makila Land Co. v. Heirs or Assigns of APAA (Order of Correction). ICA Opinion, filed 04/06/2020 [ada].

Circuit Court, 2nd Circuit



April 17, 2020
ICA
CAAP-XX-XXXXXXX [ADA]
State v. Luke.

Circuit Court, 1st Circuit



April 16, 2020
S.Ct
SCWC-XX-XXXXXXX [ADA]
State v. Stone (Order Accepting Application for Writ of Certiorari). ICA s.d.o., filed 11/27/2019 [ada], 145 Haw. 298. Application for Writ of Certiorari, filed 03/05/2020.

Circuit Court, 1st Circuit



April 16, 2020
ICA
CAAP-XX-XXXXXXX [ADA]
In re: Mitsuo Yoneji Revocable Trust Dated November 27, 1985.

Circuit Court, 5th Circuit



April 15, 2020
ICA
CAAP-XX-XXXXXXX [ADA]
Easter Seals Hawaii v. Beardmore (s.d.o., vacated and affirmed).

District Court, 5th Circuit



April 15, 2020
ICA
CAAP-XX-XXXXXXX [ADA]
Prudential Locations, LLC v. Gagnon (mem. op., vacated & remanded). Consolidated with CAAP-XX-XXXXXXX.

Circuit Court, 1st Circuit



April 15, 2020
ICA
CAAP-XX-XXXXXXX [ADA]
State v. Portillo (s.d.o., affirmed).

District Court, 5th Circuit



April 15, 2020
ICA
CAAP-XX-XXXXXXX [ADA]
State v. Thomas (s.d.o., vacated and remanded).

Circuit Court, 1st Circuit



April 15, 2020
S.Ct
SCPW-XX-XXXXXXX [ADA]
Office of the Public Defender v. Connors (Interim Order). S.Ct. Interim Order re: Initial Summary Report and Initial Recommendations of the Special Master, filed 04/09/2020 [ada]. Consolidated with SCPW-XX-XXXXXXX.

Original Proceeding



April 14, 2020
S.Ct
SCWC-XX-XXXXXXX [ADA]
Wells Fargo Bank v. Fong (Order Accepting Application for Writ of Certiorari). ICA s.d.o., filed 11/06/2019 [ada], 145 Haw. 264. Application for Writ of Certiorari, filed 02/18/2020. S.Ct. Order Accepting Application for Writ of Certiorari, filed 04/14/2020 [ada].

Circuit Court, 3rd Circuit



April 13, 2020
S.Ct
SCWC-XX-XXXXXXX [ADA]
DJ v. CJ. Concurring and Dissenting Opinion by Nakayama, J., in which Recktenwald, C.J., Joins [ada].  ICA s.d.o., filed 12/26/2017 [ada], 141 Haw. 248. Dissenting Opinion by Reifurth, J. [ada]. Application for Writ of Certiorari, filed 02/23/2018. S.Ct. Order Accepting Application for Writ of Certiorari, filed 04/19//2018 [ada].

Family Court, 1st Circuit



April 13, 2020
S.Ct
SCPR-XX-XXXXXXX [ADA]
In re: Tom (Order Granting Petition to Resign and Surrender License).

Original Proceeding



April 13, 2020
S.Ct
SCOT-XX-XXXXXXX [ADA]
Ketchmark v. County of Hawai‘i (Order).

Original Proceeding



April 13, 2020
S.Ct
SCPW-XX-XXXXXXX [ADA]
In re: Ruggles (Order Denying Without Prejudice Renewed Petition for Extraordinary Writ). Petition for an Extraordinary Writ, filed 03/10/2020.

Original Proceeding



April 13, 2020
S.Ct
SCWC-XX-XXXXXXX [ADA]
Trustees of the Estate of Bernice Pauahi Bishop v. Au (Order Denying Motion for Reconsideration). ICA s.d.o., filed 06/28/2019 [ada], 144 Haw. 434. Motion for Reconsideration, filed 07/04/2019. ICA Order Denying Motion for Reconsideration, filed 07/09/2019 [ada].  Application for Writ of Certiorari, filed 09/19/2019.  S.Ct. Order Accepting Application for Writ of Certiorari, filed 11/13/2019 [ada].  S.Ct. Opinion, filed 03/10/2020 [ada]. Motion for Reconsideration, filed 04/08/2020.

Circuit Court, 1st Circuit



April 13, 2020
ICA
CAAP-XX-XXXXXXX [ADA]
State v. Keanaaina (mem.op., affirmed).

Circuit Court, 3rd Circuit



April 13, 2020
ICA
CAAP-XX-XXXXXXX [ADA]
In re: Maximo P. Esteban Trust Dated May 20, 1993. (s.d.o., affirmed and dismissed).

Circuit Court, 1st Circuit



April 9, 2020
ICA
CAAP-XX-XXXXXXX [ADA]
Montgomery v. Corum (s.d.o., affirmed).

District Court, 1st Circuit, Honolulu Division



April 9, 2020
ICA
CAAP-XX-XXXXXXX [ADA]
U.S. Bank Trust National Association v. Budget Printers, Inc. (s.d.o., affirmed).

Circuit Court, 1st Circuit



April 9, 2020
ICA
CAAP-XX-XXXXXXX [ADA]
Wilmington Savings Fund Society v. Ryan (mem.op., affirmed). Consolidated with CAAP-XX-XXXXXXX and CAAP-XX-XXXXXXX.

Circuit Court, 5th Circuit



April 9, 2020
ICA
CAAP-XX-XXXXXXX [ADA]
Firth v. County of Maui (Order Dismissing Appeal).

Circuit Court, 2nd Circuit



April 9, 2020
S.Ct
SCWC-XX-XXXXXXX [ADA]
State v. Hofer (Order Rejecting Application for Writ of Certiorari). ICA s.d.o., filed 11/29/2019 [ada], 145 Haw. 299. Application for Writ of Certiorari, filed 02/28/2020.

District Court, 3rd Circuit



April 9, 2020
S.Ct
SCPW-XX-XXXXXXX [ADA]
Office of the Public Defender v. Connors (Interim Order re: Initial Summary Report and Initial Recommendations of the Special Master). Consolidated with SCPW-XX-XXXXXXX. S.Ct. Interim Order, filed 04/15/2020 [ada].

Original Proceeding



April 9, 2020
S.Ct
SCWC-XX-XXXXXXX [ADA]
Cui v. State (Order Accepting Application for Writ of Certiorari). ICA mem.op., filed 12/03/2019 [ada], 145 Haw. 441. Application for Writ of Certiorari, filed 03/02/2020.

Labor and Industrial Relations Appeals Board



April 8, 2020
ICA
CAAP-XX-XXXXXXX [ADA]
U.S. Bank National Association v. Cariaga (s.d.o., vacated and remanded).

Circuit Court, 2nd Circuit



April 8, 2020
ICA
CAAP-XX-XXXXXXX [ADA]
State v. Sagapolutele-Silva.

District Court, 1st Circuit, Honolulu Division



April 8, 2020
S.Ct
SCWC-XX-XXXXXXX [ADA]
State v. Sandoval (Order Accepting Application for Writ of Certiorari). ICA mem. op., filed 11/20/2019 [ada], 145 Haw. 296.  Consolidated with Case Nos. CAAP-XX-XXXXXXX and CAAP-XX-XXXXXXX. ICA Amended mem. op., filed. 12/17/2019 [ada], 146 Haw. 115. Application for Writ of Certiorari, filed 02/17/2020.

Circuit Court, 1st Circuit



April 7, 2020
ICA
CAAP-XX-XXXXXXX [ADA]
Mai, LLC v. Helder (Order Granting Motion to Dismiss Appeal).

District Court, 1st Circuit, Honolulu Division



April 7, 2020
ICA
CAAP-XX-XXXXXXX [ADA]
Swaim v. State (s.d.o., affirmed, vacated, and remanded).

Circuit Court, 1st Circuit



April 7, 2020
ICA
CAAP-XX-XXXXXXX [ADA]
U.S. Bank National Association v. Thede (s.d.o., vacated & remanded).

Circuit Court, 5th Circuit





1
2
3
…
6
Next »







Site Search







eCourt Kokua*
					For access to traffic cases; District Court, Circuit Court, and Family Court criminal; District Court and Circuit Court civil; Land Court and Tax Appeal Court; and appellate case information


Hoʻohiki
				  	For access to Family Court civil case information


Jobs
			    	Search for jobs at the Judiciary


Efiling
			    	Case information



Placeholder

 
Language Services

Language Access Services Home
廣東話 / 广东话 | Cantonese
Kapasen Chuuk | Chuukese
Ilokano | Ilokano
日本語 | Japanese
한국어 | Korean
Kosrae | Kosraean
國語 / 普通话 | Mandarin
Kajin Majôl | Marshallese
Pohnpei | Pohnpeian
Gagana Samoa | Samoan
Español | Spanish
Tagalog | Tagalog
Lea faka-Tonga | Tongan
Tiếng Việt | Vietnamese








for Public
Contact Information
Pay Fines
Court Forms
Scam Alerts
Bar Examination Results
Divorce Law Seminar
Press Releases
Volunteer
Volunteer Court Navigators at Maui District Court
Child Custody Evaluators Registry
Judicial Performance Reviews
Judicial Financial Disclosure Statements
Feedback Form
for Litigants
Court Forms
Pay Fines
Search Court Records
Law Library
Internet Legal Resources
Attorney Information
Bilingual Attorneys
Child Custody Evaluators Registry
Feedback Form
for Attorneys
General Information
Efiling
Civil JEFS Info
Bar Application
Billingual Attorneys
Oral Arguments
Jury Instructions
Membership Status
Continuing Legal Education
Hawaii Lawyers’ Fund
Hawaii State Bar Association
Office of Disciplinary Counsel
Child Custody Evaluators Registry
Feedback Form
for Jurors
Jury Service Information
Court Information
Contact Information
Feedback Form
Language Access
Language Assistance Policy
Language Access Services
List of Interpreters
Request a Court Interpreter
Sign Language Interpreters
Use a Court Interpreter
Become a Court Interpreter
Contact Information
for Media
Media Guidelines
Press Releases
Search Court Records
Contact Information
Opinions and Orders
Judicial Performance Reviews
Judicial Financial Disclosure Statements
ADA Assistance
ADA Accommodations
Request an Accommodation
Sign Language Interpreters
Service Animals
Contact Information
Access to Justice
Access to Justice Commission
Access to Justice Initiatives
Access to Justice Rooms
Hawaii Self-Help Interactive Forms
Hawaii Legal Services Portal
Hawaii Online Pro Bono
Judiciary’s 20/20 Vision
Small Claims Court Q&A
Volunteer Court Navigators at Maui District Court
General Information
General Information
Contact Information
Pay Traffic Fines Online
Scam Alerts
Job Opportunities
Jury Service
Judiciary Overview
Court Administration
Business with Judiciary
Sealing Court Records
News & Reports
Press Releases
Legislative Update
Reports
In the Media
Oral Arguments
Media Guidelines
Speeches
Judicial Financial Disclosure Statements
Self-Help
Court Forms
Pay Traffic Fines Online
Traffic Cases
Request Court Records – Oahu
Collection Agency (MSB)
Self-Help Centers
Victim Services
Protective Orders
Mortgage Foreclosure
Sealing Court Records
Small Claims
Regular Claims
Divorce
Landlord-Tenant Claims
Tips on Going to Court
Services
ADA
Court Interpreting
Language Assistance
Law Library
Mediation/ADR
Children’s Justice Centers
Victim Services
Volunteer Court Navigators at Maui District Court
Volunteer Settlement Master Process
Vehicle Tracker
Courts
Supreme Court
Intermediate Court of Appeals
Circuit Court
District Court
Family Court
Land and Tax Appeal Courts
Administrative Adjudication
Commission on Judicial Conduct
Judicial Performance Reviews
Judicial Selection Commission
Judicial Financial Disclosure Statements
Legal References
Search Court Records
Proposed Rules Changes
Supreme Court Various Orders
Opinions
Court Rules
Internet Resources
Community Outreach
Courts in the Community
Civics Education
Volunteer Opportunities
Judiciary History Center
Divorce Law Seminar
Court Tours
Special Projects & Events
Appellate Pro Bono Program
Courts in the Community
Criminal Pretrial Task Force
DWI Court
Environmental Court
Girls Court
Hawaii Courts Mobile App
HOPE Probation
Kona Judiciary Complex Project
Mental Health Court
STAE (Steps to Avoid Eviction
Veterans Treatment Court
Contact Us
Administrative Offices of the Courts
Courts of Appeal
Oahu – First Circuit
Maui – Second Circuit
Hawaii – Third Circuit
Kauai – Fifth Circuit
District Court Addresses
We Value Your Opinion Survey
 



	Follow us on Twitter
	Follow us on Facebook
	Follow us on Youtube
 © 2020 Hawaii State Judiciary. All rights reserved.
Privacy Policy  |  Terms of Use  |  Accessibility Information 
*The Hawaii Judiciary is not affiliated with Sustain Technologies, Inc. or with eCourt, which is a registered trademark of Sustain Technologies, Inc